 Case 1:20-cv-00051-JTN-PJG ECF No. 8 filed 01/22/20 PageID.233 Page 1 of 1




                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION
DEREK DEYOUNG,

           Plaintiff,                              Case No. 1:20-cv-51

    v.                                             Hon. Janet T. Neff

BGROUP, LTD., et al.,

           Defendants.
                                      /

                 NOTICE REGARDING ASSIGNMENT OF CASE
                       AND NOTICE OF DEFICIENCY
        NOTICE is hereby given that the above-captioned case was electronically filed in
this court on January 20, 2020. The case has been assigned to Janet T. Neff.
        The filing party has failed to submit the filing fee as required by 28 U.S.C. §
1914(a) and W.D.Mich.LCivR 5.7(c). The filing fee must be paid electronically, by credit
card, or a motion for leave to proceed in forma pauperis must be filed, at the time the
initial pleading is electronically submitted. The 400.00 filing fee or the IFP motion is
due immediately. Failure to comply may result in dismissal of the action. To pay by
credit card, log in to CM/ECF. Click Civil on the blue menu bar, and under the Fees,
Make a Payment section, select the Filing Fee (Civil Case) - Credit Card Payment
event. For further information, see the reference materials available on the court website.




                                                     CLERK OF COURT

Dated: January 22, 2020                        By:    /s/ E. Siskind
                                                     Deputy Clerk
